         Case 2:19-cr-00008-NR Document 1808 Filed 03/24/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             )
                                                     )     Crim. Action No. 2:19-cr-00008-NR
                      v.                             )
                                                     )     Electronically Filed
DANA PENNEY,                                         )
                                                     )     The Honorable J. Nicholas Ranjan
              Defendant.                             )     United States District Judge

  MOTION TO SUPPRESS EVIDENCE AND REQUEST FOR A FRANKS HEARING

       AND NOW, comes Defendant Dana Penney (“Mr. Penney”), by and through his

attorney, Laurel Gift, Esquire, and presents the following Motion to Suppress Evidence and

request for a Franks Hearing and avers as follows:

       1.     Mr. Penney is named in count one of the superseding indictment and is charged

with violating 21 U.S.C. §846. Count one alleges that Mr. Penney participated in a conspiracy to

violate 21 U.S.C. §841 and alleges that the conspiracy encompassed multiple controlled

substances. Superseding Indictment, ECF No. 501.

       2.     Mr. Penney is named in count nine of the superseding indictment and is charged

with violating 21 U.S.C. §841 on June 19, 2018. Superseding Indictment, ECF No. 501. This

charge was initially the subject of a state prosecution in Beaver County, Pennsylvania initiated

by the Pennsylvania Office of Attorney General resulting, in part, from a search warrant

executed on June 19, 2018.

       3.     At the time of his federal arrest and indictment, Mr. Penney had two additional

charges pending in Beaver County: one resulting from an encounter with the Aliquippa Police

Department on April 14, 2018. While these are not stand alone charges under federal indictment,

the Government has indicated its intent to introduce evidence pertaining to these arrests and
           Case 2:19-cr-00008-NR Document 1808 Filed 03/24/20 Page 2 of 6



theorizes that the alleged conduct is part of the conspiracy alleged in count one of the

superseding indictment.

       4.      Mr. Penney moves to suppress: A) all evidence obtained subsequent to the

encounter on April 14, 2018 as the evidence seized was obtained as the result of an unlawful

search; and B) all evidence seized from 1229 Irwin Street, Aliquippa, PA 15001, pursuant to the

Pennsylvania Office of Attorney General search warrant executed on June 19, 2018 as such

evidence was obtained illegally because the warrant lacked probable cause and the affidavit

contained material falsehoods.


                                      April 14, 2018 Seizure

       5.      On April 14, 2018, Mr. Penney and a female associate were found sleeping in a

parked vehicle.

       6.      Based upon the minimal discovery provided to date, there is no indication that the

vehicle was illegally parked or blocking traffic.

       7.      Instead of engaging in a dialogue with Mr. Penney, officers forcibly removed Mr.

Penney from the vehicle, handcuffed Mr. Penney, and conducted a search of his person and the

vehicle.

       8.      Aliquippa Police Officers lacked reasonable suspicion to detain Mr. Penney.

United States v. Delfin-Colina, 464 F.3d 392, 397 (3d Cir. 2006).

       9.      Further, Aliquippa Police Officers lacked probable cause to justify the removal

and handcuffing of Mr. Penney, as well as the subsequent search. Washington v. Lambert, 98

F.3d 1181 (9th Cir. 1996).




                                                    2
         Case 2:19-cr-00008-NR Document 1808 Filed 03/24/20 Page 3 of 6



                                  June 19, 2018 Search Warrant

       10.     The June 19, 2018 search warrant affidavit lacks probable cause and is fraught

errors and material falsehoods. Ex. A, Application for Search Warrant and Affidavit in Support

of Application (June 19, 2018).

       11.     The June 19, 2018 search warrant authorizes the search of a residence located at

1229 Irwin Street Aliquippa, PA 15001.

       12.     Probable cause to support the issuance of a search warrant exists if there is

sufficient reason based upon known facts to believe that evidence of a crime is located at the

identified premises.

       13.     Here, the Affidavit, which is premised upon: (1) a controlled purchase of illegal

narcotics some distance from the property located at 1229 Irwin Street, Aliquippa, PA 15001; (2)

the statement of CI#1 that Mr. Penney “utilizes” a blue house on Irwin Street; (3) the statement

of CI#2 that he purchased cocaine from the occupant of 1229 Irwin Street (who is not Mr.

Penney); (4) the self-serving double hearsay statement of the cocaine-selling occupant that Mr.

Penney was “stashing” cocaine and a grey substance at 1229 Irwin Street; and (5) the statement

of CI#3 that Mr. Penney sells cocaine in Aliquippa with no reference to the residence located at

1229 Irwin Street lacks probable cause.

       14.     In addition to the general lack of probable cause, Mr. Penney submits that the

above violations and irregularities establish a substantial preliminary showing that false

information was knowingly and intentionally, or with reckless disregard for the truth included in

the search warrant affidavit and accordingly a hearing on the matter is required. Franks v.

Delaware, 98 S.Ct. 2674 (1978).

       15.     The alleged false information and errors includes the following:




                                                3
         Case 2:19-cr-00008-NR Document 1808 Filed 03/24/20 Page 4 of 6



                a.       The Application for Search Warrant and Authorization claims that the

                         occupant of 1229 Irwin Street Aliquippa, Beaver County, Pennsylvania

                         15001 is “Dana Penny [sic].”

                b.       The Affiant fails to provide sufficient information linking the “blue house”

                         on Irwin Street to 1229 Irwin Street.

                c.       The owner of 1229 Irwin Street is not in fact “Sterling [sic]” Jenkins as

                         alleged in the Affidavit and by CI#2. Ex. B, Beaver County Property

                         Search Records (March 24, 2020).

                d.       Based upon information and belief, at least one of the controlled purchases

                         referenced in the Affidavit did not involve in the exchange of illegal

                         narcotics for U.S. currency.1

                e.       The “surveillance team” referenced in the Affidavit actually consisted of

                         one agent positioned more than 50 feet from the transaction who either

                         could not see the transaction or could not maintain consistent visual

                         identification of both the confidential informant and Mr. Penney.2


       16.      The Memorandum of Law in Support of Motion to Suppress, which was filed

contemporaneously herewith, is incorporated herein as if fully set forth.


1
       A Franks hearing is requested to fully explore this averment. Further, due to the outbreak of the novel
       coronavirus, COVID-19, undersigned counsel and her approved private investigator have been unable to
       fully investigate this allegation or confer with her client. It is requested that leave to amend this pretrial
       motion be granted if necessary.
2
       A Franks hearing is requested to fully explore this averment. Further, due to the outbreak of the novel
       coronavirus, COVID-19, undersigned counsel and her approved private investigator have been unable to
       fully investigate this allegation or confer with her client. It is requested that leave to amend this pretrial
       motion be granted if necessary.




                                                        4
         Case 2:19-cr-00008-NR Document 1808 Filed 03/24/20 Page 5 of 6



       WHEREFORE, Defendant Dana Penney requests that this Court grant enter an Order

suppressing and prohibiting the Government from introducing any and all evidence associated

with the April 14, 2018 seizure and June 19, 2018 search. Alternatively, if the Court finds that

the June 19, 2018 search warrant was supported by probable cause, Defendant Dana Penney

requests that this Court enter an Order scheduling a Franks hearing to fully explore the

irregularities, inconsistencies, and inaccuracies associated with the search warrant executed by

the Pennsylvania Office of Attorney General on June 19, 2018.



                                            Respectfully submitted,

                                            SCHNADER HARRISON SEGAL & LEWIS LLP

                                    By:     /s/Laurel Gift
                                            Laurel Gift
                                            Pa. I.D. No. 87115

                                            Fifth Avenue Place
                                            120 Fifth Avenue, Suite 2700
                                            Pittsburgh, PA 15222
                                            Telephone: (412) 577-5115
                                            E-mail: lgift@schnader.com

                                            Attorney for Defendant, Dana Penney




                                               5
        Case 2:19-cr-00008-NR Document 1808 Filed 03/24/20 Page 6 of 6



                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing MOTION TO SUPPRESS

EVIDENCE AND REQUEST FOR A FRANKS HEARING was served this 24th day of

March, 2020, via this Court’s CM/ECF electronic filing system.


                                    By:    /s/Laurel Gift
                                           Laurel Gift
                                           Pa. I.D. No. 87115

                                           Fifth Avenue Place
                                           120 Fifth Avenue, Suite 2700
                                           Pittsburgh, PA 15222
                                           Telephone: (412) 577-5115
                                           E-mail: lgift@schnader.com

                                           Attorney for Defendant, Dana Penney
